DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment to the claims filed February 22, 2021 has been entered.  Claims 1, 2, 4, 6 and 12 are currently amended.  Claim 14 remains withdrawn from further consideration.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Teng et al. (CN102731989) in view of any one of Jenkines (US 2009/0159196), Jenkines (US 2008/0241458) or Cobbledick et al. (US 3,395,108). 
Note: citations to Teng et al. are from the translation provided by application.

However, each of Jenkines ‘196 (Abstract; paragraphs [0029], [0030] – pH of the compounded polyol mixture adjusted to 7.0 – 9.25, more preferably 7.5-9.0, especially from 7.5 – 8.5), Jenkines ‘458 (paragraphs [0030], [0078]; Table 8, Table 9 – Examples 6-8), and Cobbledick et al. (col. 2, lines 10-32, col. 3, lines 3-15; col. 5, lines 25-35; Table 1, Examples 1-3 and 5; claims 1 and 2 – pH greater than 6.5, preferably between 7 and 9) teach analogous processes for producing polyurethanes wherein the pH of analogous polyol components (i.e. the mixed polyol containing material to be mixed with the isocyanates) is controlled to pH values within or which overlap the claimed range.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Teng et al. with any one of Jenkines ‘196, Jenkines ‘458, and Cobbledick et al. and to have utilized or adjusted the pH of the polyol component to a value from 6.5 to 8.5 in the method of Teng et al., as suggested by any one of the secondary references, for the purpose, as suggested by Jenkines ‘196 of improving pot life of the components and cure of the polyurethane, or for the purpose, as suggested by Jenkines ‘458 of promoting good reactivity and improved product 
As to claim 2, Teng et al. teach dehydrating the polyol under high vacuum and heat for 1-2 hours to remove the water and then add a dewatering agent to the polyol to further ensure the dehydrated polyol will not be affected by moisture in the air, will not peel, and will not form carbon dioxide/bubbles due to the reaction of isocyanate with water (lines 82-84, 114-117). In context, this is understood to suggest water content within the claimed range.  Further, this is understood to amount to a teaching that the quantity of water remaining in the polyol component is a result effective variable that would have been readily optimized, including to values within the claimed range for the reasons discussed in lines 114-117.
As to claim 9, the resin composition set forth in the combination corresponds to the claimed and disclosed resin composition. As such, it follows from a technical and rational basis that the same claimed physical properties would be found in the resin system suggested by the combination.
As to claim 10, the resin composition set forth in the combination corresponds to the claimed and disclosed resin composition. As such, it follows from a technical and rational basis that the same claimed physical properties would be found in the resin system suggested by the combination. The substances set forth in lines 59-77 and Examples 1-4 have boiling points below 200°C and/or are utilized together in amounts less than 2.0% by weight such that the limitations of the claims are met.
As to claim 11, Teng et al. teach the wetted fiber material is drawn through a mold and hardened wherein the mold has a temperature of 150 ° (lines 85-88).
As to claim 13, Teng et al. teach the fiber material content is 60-85% by weight of the composite/pultrudate (lines 54-58).

s 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Teng et al. (CN102731989) in view of any one of Jenkines (US 2009/0159196), Jenkines (US 2008/0241458) or Cobbledick et al. (US 3,395,108), as applied to claims 1, 2, 9-11 and 13 above, and further in view of Jenkines (US 2009/0159196).
As to claim 3, the combination teaches the method set forth above.  Teng et al. do not teach the polyol component comprises a buffer system comprising polybasic inorganic acid.  However, Jenkines ‘196 teaches an analogous method wherein the pH of the polyol component is controlled/adjusted through the use of phosphoric acid (i.e. a buffer system comprising polybasic inorganic acid as set forth in the instant specification; paragraph [0030]).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Teng et al. and Jenkines ‘196 and to have added a buffer system comprising polybasic inorganic acids/phosphoric acid to the polyol component of Teng et al., as suggested by Jenkines ‘196, for the purpose, as suggested by Jenkines ‘196, of controlling the pH of the polyol component.  It is noted that the combination suggests utilizing any one of the three secondary references to meet the pH limitation of claim 1 and utilizing the Jenkines ‘196 reference for the additional teaching of claim 3. 
As to claim 6, Teng et al. teach the isocyanate comprises polymeric MDI (line 66; Example 2; Example 4), but do not articulate the functionality of the polymeric MDI.  However, Jenkines ‘196 teaches an analogous method wherein it is further disclosed that polyisocyanate compounds having a functionality that overlaps the claimed range (1.8-2.5, 1.9-2.3) are preferred in the formation of polyurethane (paragraph [0021]). 
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Teng et al. and Jenkines ‘196 and to have utilized a polymeric MDI having a functionality as claimed as the polymeric MDI of Teng et al., as suggested by Jenkines ‘196, for the purpose, as suggested 
As to claim 7, the combination teaches the method set forth above.  Teng et al. teach the polyol is a polyetherol with functionality from 2 to 4 as claimed (lines 69-71), but do not specify the content of secondary OH groups.  However, Jenkines ‘196 teaches an analogous method wherein it is further disclosed that the content of secondary OH groups in the polyol is preferably in amounts within the claimed range (paragraph [0018]).
 Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Teng et al. and Jenkines ‘196 and to have utilized a polyetherol with an average functionality of from 2 to 4 and with at least 50% content of secondary OH groups as the polyetherol of Teng et al., as suggested by Jenkines ‘196, for the purpose, as suggested by Jenkines ‘196, of utilizing polyols known to have a desired reaction rate known in the art.  It is noted that the combination suggests utilizing any one of the three secondary references to meet the pH limitation of claim 1 and utilizing the Jenkines ‘196 reference for the additional teaching of claim 7. 

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Teng et al. (CN102731989) in view of any one of Jenkines (US 2009/0159196), Jenkines (US 2008/0241458) or Cobbledick et al. (US 3,395,108), as applied to claims 1, 2, 9-11 and 13 above, and further in view of Jenkines (US 2008/0241458).
As to claim 4, the combination teaches the method set forth above.  Teng et al. do not teach the catalysts comprise amine catalysts.  However, Jenkines ‘458 teach an analogous method wherein the catalyst comprises amine catalysts (paragraph [0036]).

As to claim 8, the combination teaches the method set forth above.  Teng et al. teach the polyol has a functionality from 2 to 4 as claimed (lines 69-71), but do not explicitly specify the OH number/hydroxyl number/OH index is within the claimed range.  However, Jenkines ‘458 teaches an analogous method wherein utilizing a polyol having an OH number/hydroxyl number/OH index within the claimed range is disclosed (paragraphs [0046]-[0049]). 
 Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Teng et al. and Jenkines ‘458 and to have utilized a polyol with an OH number as claimed as the polyol of Teng et al., as suggested by Jenkines ‘458, for the purpose, as suggested by Jenkines ‘458, of utilizing renewable polyols known to have a desired reactivity with isocyanate.  It is noted that the combination suggests utilizing any one of the three secondary references to meet the pH limitation of claim 1 and utilizing the Jenkines ‘458 reference for the additional teaching of claim 8. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Teng et al. (CN102731989) in view of any one of Jenkines (US 2009/0159196), Jenkines (US , as applied to claims 1, 2, 9-11 and 13 above, and further in view of Magnotta et al. (US 2014/0265000).
As to claim 5, Teng et al. teach a release agent is utilized (line 65) but do not specify the release agent is a fatty acid and/or fatty acid ester as claimed.  However, Magnotta et al. teach an analogous method wherein the release agent is a fatty acid and/or fatty acid ester as claimed (paragraphs [0046]).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Teng et al. and Magnotta et al. and to have utilized a fatty acid and/or fatty acid ester release agent in the method of Teng et al., as suggested by Magnotta et al., for the purpose, as suggested by Magnotta et al., of utilizing a release agent that is known to be effective to prevent sticking or buildup in the pultrusion die.  

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Teng et al. (CN102731989) in view of any one of Jenkines (US 2009/0159196), Jenkines (US 2008/0241458) or Cobbledick et al. (US 3,395,108), as applied to claims 1, 2, 9-11 and 13 above, and further in view of Nienkemper et al. (US 2012/0252973). Note: this is an alternative rejection of claims 9 and 10.
As to claims 9 and 10, the combination teaches the method set forth above and is understood to meet the limitations of claims 9 and 10 for the reasons set forth above.  Alternatively, Nienkemper et al. teach an analogous method wherein the viscosity of the system and the quantity of substances with a boiling point below 200 °C is controlled as claimed (paragraph [0039]).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Teng et al. and Nienkemper et al. and to have utilized a resin system having the viscosity and quantity of .   

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Teng et al. (CN102731989) in view of any one of Jenkines (US 2009/0159196), Jenkines (US 2008/0241458) or Cobbledick et al. (US 3,395,108), as applied to claims 1, 2, 9-11 and 13 above, and further in view of Schleiermacher et al. (US 2014/0367021).
As to claim 12, the combination teaches the method set forth above.  Teng et al. do not teach a take-off velocity as claimed.  However, Schleiermacher et al. teach an analogous method wherein take-off velocities as claimed are achieved through the use of supplying energy to the mold/injection box (Abstract; paragraphs [0014], [0018]-[0020]).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Teng et al. and Schleiermacher and to have utilized take-off velocities as claimed in the method of Teng et al., as suggested by Schleiermacher et al., for the purpose, as suggested by the references, of making production speed without the introduction of quality problems/bubbles.  The combination suggests adding the energy suggested by Schleiermacher et al. to the method of Teng et al. to achieve the improved production rates of Schleiermacher et al.  

Response to Arguments
	Applicant’s arguments filed February 22, 2021 have been fully considered. The amendment to the claims has overcome the previous section 112 rejections.  Accordingly, the 112 rejections have been withdrawn.  
Applicant argues that the relied upon secondary references are non-analogous art because the primary Teng reference is directed to pultrusion and the secondary references are 
Along these same lines, applicant argues the secondary references do not address the properties of high process velocities, high surface quality, and low mold adhesion.  This argument is not persuasive.  The secondary references are analogous art for the reasons set 
Further, applicant argues that there is no indication in any of the references that a pH in the claimed range would be suitable for or relevant to a pultrusion process. This argument is not persuasive.  As an initial matter, it is noted that arguments against references individually cannot show nonobviousness when the rejection is based upon a combination of references. In this case, the primary reference Teng is directed to pultruding a polyurethane resin system.  The secondary references provide analogous teaching directed to improvements in polyurethane resin chemistry that can be achieved by controlling the pH to values within the claimed range.  It is noted that all of the secondary references disclose and utilize substantially similar isocyanate and polyol reactants as Teng in the formation of polyurethane resins. Jenkines ‘196 teaches controlling the pH of the polyol component to values with the claimed range will extend pot life.  This is reasonably applicable to Teng who stores the polyol component in a tank prior to mixing it with the isocyanate (lines 82-84).  Further, Jenkines ‘196 teaches improved cure of the polyurethane is realized.  This also provides a reasonable basis for modifying the method of Teng. A person of ordinary skill has good reason to pursue the known options within his grasp and would have been motivated to improve the polyurethane cure within the polyurethane of Teng by modifying the pH of the polyol component as suggested by Jenkines ‘196.  Jenkines ‘458 also discloses good reactivity and improved product properties can be achieved and that at least a portion of the conventional polyols can be replaced with renewable polyols by maintaining the polyol component with a pH in the claimed range.  Similarly, Cobbledick et al. suggest the pH control promotes rapid cure, improved pot life, and produces a material that is less sensitive to moisture.  Each of these reasons from the secondary references provides a reason to modify the teaching of Teng in the claimed manner. One having ordinary skill in the art would have had a reasonable expectation of success when attempting to modify and control 
Applicant argues that Cobbledick teach a mixture comprising the polyol has a pH above 6.5 not a polyol component having a pH in the claimed range.  This argument is not persuasive.  As an initial matter, while Cobbledick teaches the pH is greater than 6.5, Cobbledick further teaches that the pH is “preferably between 7 and 9” (col. 3, lines 10-13).  As such, the preferred pH range of Cobbledick substantially overlaps the claimed range of 6.5 to 8.5.  Further, as to the argument directed to the polyol component of Cobbledick being a mixture, the claims and the instant specification do not exclude the inclusion of other materials besides polyols in the formation of the claimed “polyol component (B)”.  As such, the examiner submits the argument is not commensurate in scope with the claims. The specification suggests that the “polyol component (B)” is the component of the system that has polyol at the time of adding the component to the isocyanate for reaction (e.g. see paragraphs [0040], [0043], and [0045] of the published application).  This could be merely “b) the compounds having at least two groups toward isocyanates” with the addition of substances that affect pH (paragraph [0044]) or it could be mixtures of polyols with other claimed materials. Paragraph [0040] of the published application, for example, suggests the polyol component B is one of two components in the system.  The first component is the isocyanates and the other component (i.e. “polyol component (B)”) includes the polyols (i.e. the compounds having at least two reactive groups toward isocyanates) and the other ingredients, (c)-(e).  As such, mixtures of materials with the “compounds having at least two groups reactive towards isocyanates” (i.e. polyols – see paragraph [0016] of the published application) to form “the polyol component (B)” are within the scope of the claimed invention.  In combination with Teng, a method wherein the pH of the polyol component B is at value within the claimed range when it is mixed with the di or 
Applicant argues that the combinations of Teng with Jenkines ‘196, Jenkines ‘458 or Cobbledick require impermissible hindsight because they are silent regarding pultrusion processes and because there is no expectation of success.  This argument is not persuasive for substantially the same reasons set forth above.  The secondary references are analogous art and are therefore applicable.  One having ordinary skill in the art would look to analogous polyurethane chemistry disclosures for improvements to the method of Teng.  Since Teng and the secondary references are all directed to processes of forming polyurethanes from isocyanates and polyols there is a reasonable expectation of success when attempting to modify the polyurethane chemistry of Teng with the pH adjusting teaching of the secondary references.  
As to the rejections of dependent claims based upon additional references, applicant argues that the references do not remedy the deficiencies of the rejection based upon Teng in view of Jenkines ‘196, Jenkines ‘458 or Cobbledick and that there is no motivation to arrive at the claimed invention and there is not expectation of success.  This argument is not persuasive.  For the reasons set forth above, the rejections are not deficient as argued.  Further, for the 
expectation of success when attempting to rely upon the analogous teaching of the secondary references to modify the method of Teng.
The examiner submits the claims would need to be further amended to overcome the fair teaching and suggestion of the prior art.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937.  The examiner can normally be reached on M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742